                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 1 of 12



                             1   BUCHALTER,
                                 A Professional Corporation
                             2   Buzzi L. Shindler (Sbn: 020001)
                                 Willmore F. Holbrow III (Pro Hac Vice Application Pending)
                             3   16435 North Scottsdale Road, Suite 440
                                 Scottsdale, Arizona 85254-1754
                             4   Telephone: (480) 383-1800
                                 Facsimile: (480) 824-9400
                             5   Email: bshindler@buchalter.com;
                                        wholbrow@buchalter.com
                             6
                                 Attorneys for Plaintiff, DATA MOMMA LLC dba PCIHIPAA
                             7

                             8                            UNITED STATES DISTRICT COURT
                             9
                                                                 DISTRICT OF ARIZONA
                        10

                        11 DATA MOMMA LLC, a California                            Case No.
                           limited liability company, dba
                        12 PCIHIPAA,                                               COMPLAINT FOR:
                        13                       Plaintiff,                        1. BREACH OF CONTRACT
                                                                                   2. BREACH OF THE IMPLIED
                        14               vs.                                          COVENANT OF GOOD FAITH
                        15                                                            AND FAIR DEALING
                           HIGH TECH INNOVATIONS, LLC, a                           3. TORTIOUS INTERFERENCE
                        16 New Jersey limited liability company;                      WITH CONTRACTUAL
                                       Defendant.                                     RELATIONS AND BUSINESS
                        17                                                            EXPECTANCY
                        18                                                         4. ACCOUNTING

                        19
                                                                                   JURY TRIAL DEMANDED
                        20
                        21
                                         Plaintiff, DATA MOMMA LLC, a California limited liability company,
                        22
                                 doing business as PCIHIPAA (“Plaintiff” or “Data Momma”), by and through its
                        23
                                 attorneys, hereby alleges as follows:
                        24
                                                                          PARTIES
                        25
                                         1.      Plaintiff is, and at all times pertinent to this action has been, a foreign
                        26
                                 limited liability company duly organized and existing under the laws of the State of
                        27
                                 California, and having a principal place of business at 2601 Ocean Park Blvd.,
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                     1
       LOS ANGELES
                                                                        COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 2 of 12



                             1   Santa Monica, CA 90405.
                             2           2.      Plaintiff is informed and believes, and on that basis alleges, that
                             3   Defendant, HIGH TECH INNOVATIONS, LLC (“HTI” or “Defendant”) is, and at
                             4   all times pertinent to this action has been, a foreign limited liability company duly
                             5   organized and exiting under the laws of the State of New Jersey, and having a
                             6   principal place of business at 1719 Route 10, #305, Parsippany, New Jersey 07054.
                             7                                JURISDICTION AND VENUE
                             8           3.      This Court has subject matter jurisdiction over this matter pursuant to
                             9   28 U.S.C. § 1332(a)(2) because the amount in controversy exceeds $75,000.00 and
                        10       this is an action between a citizen of the State of California and a citizen of the
                        11       State of New Jersey.
                        12               4.      Venue is proper in this Court and this Court has personal jurisdiction
                        13       over HTI because the written agreement at issue provides for exclusive jurisdiction
                        14       and venue in the State of Arizona as follows: “This Agreement shall be governed
                        15       by and construed in accordance with the laws of the State of Arizona (irrespective
                        16       of its choice of law principles). The parties hereby agree that any suit to enforce
                        17       any provision of this Agreement or arising out of or based upon this Agreement or
                        18       the business relationship between the parties shall be brought in Arizona. Each
                        19       party hereby agrees that such courts shall have exclusive personal jurisdiction and
                        20       venue with respect to such party, and each party hereby submits to the exclusive
                        21       personal jurisdiction and venue of such courts.”
                        22                        FACTS COMMON TO ALL CAUSES OF ACTION
                        23               5.      Plaintiff provides Payment Card Industry (PCI), Health Insurance
                        24       Portability and Accountability Act (HIPAA), and Occupational Safety and Health
                        25       Administration (OSHA) compliant data protection services through its proprietary
                        26       “OfficeSafe” program.
                        27               6.      On or around June 30, 2014, Plaintiff, on the one hand, and HTI, on
                        28       the other hand, entered into a written Business Referral Agreement (the
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    2
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 3 of 12



                             1   “Agreement”), whereby Plaintiff agreed to offer and provide certain services,
                             2   including, without limitation, services related to PCI and HIPAA compliance,
                             3   Cyber insurance, ID restoration and Employee Training (collectively, the
                             4   “Services”), which Services were not offered by HTI.
                             5           7.      The Services were offered to certain entities and/or individuals
                             6   identified and referred to Plaintiff by HTI in exchange for an initial, upfront
                             7   compensation and ongoing monthly fees paid to HTI all as more fully set forth in
                             8   the Agreement at Schedule “A.” A true and accurate copy of the Agreement is
                             9   attached hereto as Exhibit 1 and incorporated herein by reference.
                        10               8.      Pursuant to the Agreement, HTI agreed to act as a reseller of Plaintiff’s
                        11       Services.
                        12               9.      In connection with the aforementioned role, Plaintiff and HTI agreed
                        13       to engage with various entities and individuals (referred to in the Agreement as
                        14       “Merchants”) in order to determine whether they were interested in purchasing
                        15       Plaintiff’s Services.
                        16               10.     In connection with the aformentioned agreement and understanding, as
                        17       HTI did not offer the Services provided by Plaintiff, Plaintiff provided HTI with
                        18       proprietary information relating to the Services.
                        19               11.     Also in connection with the aforementioned agreement and
                        20       understanding, Plaintiff contacted, communicated with and explained to the
                        21       Merchants the benefits of Plaintiff’s Services, as part of the sales process.
                        22               12.     Merchants interested in receiving the benefits of Plaintiff’s Services
                        23       entered into an agreement with Plaintiff, including its Terms of Use, prior to
                        24       becoming a client of Plaintiff.
                        25               13.     In exchange, Plaintiff agreed to use commercially reasonable efforts to
                        26       provide the Services, directly or through third party vendors, and maintain and
                        27       administer the Services in a fashion consistent with its practices in effect at the
                        28       relevant time.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    3
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 4 of 12



                             1           14.     With respect to compensation, the Agreement provides that HTI shall
                             2   be entitled to receive: (1) an initial, upfront commission equal to $200.00 per
                             3   agreement entered into by a Merchant for Plaintiff’s Services; and (2) monthly fees
                             4   equal to the amount of any additional fees charged to each Merchant greater than
                             5   the monthly cost of the Services charged by Plaintiff.
                             6           15.     Plaintiff and HTI further understood and agreed that HTI would
                             7   directly bill each Merchant for the costs associated with Plaintiff’s Services and
                             8   deduct any amounts HTI was entitled to receive under the Agreement from the
                             9   monies paid by each Merchant to HTI. All remaining monies were then directly
                        10       paid by HTI to Plaintiff on a monthly basis.
                        11               16.     For approximately seven (7) years, Plaintiff provided the Services to
                        12       numerous Merchants – amounting to approximately sixty-five (65) Merchants as of
                        13       May 2021.
                        14               17.     Throughout the tenure of providing the Services to the Merchants,
                        15       Plaintiff never received any meaningful complaints, from HTI or otherwise, about
                        16       the Services, prior to April 2021.
                        17               18.     On or around April 8, 2021, HTI sent Plaintiff a letter (the
                        18       “Termination Letter”) stating that HTI was cancelling the Agreement effective May
                        19       7, 2021. A true and accurate copy of the Termination Letter is attached hereto as
                        20       Exhibit 2 and incorporated by reference herein.
                        21               19.     With respect to the term of the Agreement, paragraph 4 provides:
                        22       “The initial term of this Agreement shall be for a period of one (1) year,
                        23       commencing on the date first set forth on the application. This Agreement shall
                        24       thereafter be automatically renewed for additional terms of one (1) year each unless
                        25       either party notifies the other no later than thirty (30) days prior to the end of the
                        26       current term that it does not wish to renew this Agreement.” (collectively, the
                        27       “Contract Term Provisions”).
                        28               20.     Accordingly, the Agreement could not have been terminated by HTI
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    4
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 5 of 12



                             1   until at least June 30, 2021, since the Agreement was initially executed on June 30,
                             2   2014.
                             3           21.     Further, Plaintiff is informed and believes, and thereon alleges, that
                             4   shortly after sending the Termination Letter, HTI began: (i) offering competing
                             5   services to certain Merchants, (ii) causing or inducing Merchants to do business
                             6   with one of Plaintiff’s competitors, (iii) causing or inducing Merchants to cease
                             7   doing business with, reduce business with, or divert business from Plaintiff, and
                             8   (iv) interfering with the relationship between Merchants and Plaintiff, all in express
                             9   violation of Paragraphs 10(a) and (b) of the Agreement, which provide in relevant
                        10       part:
                        11               “(a) During the period from the date of this Agreement to and including the
                        12       fifth (5th) anniversary of the date of the termination of this Agreement, [HTI] shall
                        13       not, directly or indirectly, through any agent or representative, on behalf of itself or
                        14       any other person or entity, in any capacity whatsoever, without the prior written
                        15       consent of [Plaintiff] (i) cause or induce any Merchant to do business with any
                        16       competitor of [Plaintiff] or to cease doing business with, reduce business with, or
                        17       divert business from [Plaintiff], or (ii) in any way interfere with the relationship
                        18       between any of the Merchants, on the one hand, and [Plaintiff], on the other hand,
                        19       or attempt to do any of the foregoing.
                        20               (b) For each violation of the prohibitions set forth in Subsection 10(a) above,
                        21       [Plaintiff] shall have the right to collect a default fee from [HTI] equal to: (i) the
                        22       product of (x) 24, and (y) the average monthly, gross revenue (before the payment
                        23       of compensation to [HTI]) received by [Plaintiff] from the subject Merchant’s
                        24       activity over the three most recent months in which such Merchant actively paid
                        25       [Plaintiff]. In addition, five violations of Subsections 10(a) above within a six (6)
                        26       consecutive month period shall be deemed to be an Event of Default by [HTI]
                        27       under this Agreement, thus giving [Plaintiff] the right to terminate this Agreement
                        28       immediately on written notice to [HTI]” (collectively, the “Limitation Provisions”).
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    5
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 6 of 12



                             1                                FIRST CLAIM FOR RELIEF
                             2                        Breach of Contract – Against defendant HTI
                             3           22.     Plaintiff re-alleges and incorporates here by this reference each of the
                             4   allegations set forth in paragraphs 1 through 21 hereof, inclusive, as if fully set
                             5   forth here.
                             6           23.     The Agreement is a valid, binding, and enforceable contract.
                             7           24.     Plaintiff performed all the promises, covenants, and conditions it
                             8   agreed to perform in accordance with the terms of the Agreement, except for those
                             9   promises, covenants, and conditions excused by the acts or omissions of the HTI.
                        10               25.     The Agreement, including, without limitation, the Contract Term
                        11       Provisions and the Limitation Provisions, create contractual duties owed by HTI to
                        12       Plaintiff.
                        13               26.     The Agreement, including, without limitation, the Limitation
                        14       Provisions, impose reasonable restrictions and limitations on HTI.
                        15               27.     The Contract Term Provisions and the Limitation Provisions were
                        16       negotiated between the parties and were provided in consideration of an incident to
                        17       the Agreement.
                        18               28.     Events of default by HTI have occurred under the Agreement,
                        19       including, but not limited to, (a) HTI’s improper and untimely efforts to cancel the
                        20       Agreement more than one month before the contractually agreed upon termination
                        21       date pursuant to the Contract Term Provisions, (b) HTI’s failure to make the
                        22       monthly payments due to Plaintiff, including, without limitation, those due on May
                        23       1, 2021 and June 1, 2021, and (c) HTI’s ongoing efforts to (i) offer competing
                        24       services to certain Merchants who benefitted from Plaintiff’s Services, (ii) cause or
                        25       induce Merchants to do business with one of Plaintiff’s competitors or a company
                        26       offering similar Services, (iii) cause or induce Merchants to cease doing business
                        27       with, reduce business with, or divert business from Plaintiff, and (iv) interfere with
                        28       the relationship between Merchants and Plaintiff, in violation of the Limitation
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    6
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 7 of 12



                             1   Provisions of the Agreement.
                             2           29.     As a result of the aforementioned defaults and breaches of contract,
                             3   Plaintiff has been damaged in an amount to be proven at trial, but in any event, no
                             4   less than $300,000.00, plus interest thereon at the legal rate allowed under the
                             5   Agreement and/or as provided by law.
                             6           30.     As a result of the aforementioned wrongful acts and conduct, HTI has,
                             7   as a direct and proximate result, damaged and continues to damage Plaintiff, for
                             8   which HTI is liable.
                             9           31.     Included among the damages inflicted upon Plaintiff by the
                        10       aforementioned wrongful acts and conduct of HTI, are damages for which there is
                        11       no adequate remedy at law, which if allowed unabated, will result in irreparable
                        12       harm to Plaintiff.
                        13               32.     In addition, Plaintiff is entitled to an order from the Court permanently
                        14       enjoining HTI from performing any act or engaging in any conduct in violation of
                        15       the Agreement for such additional period of time as is necessary to give effect to
                        16       the original agreement of the parties.
                        17               33.     As a direct and proximate result of the aforementioned wrongful acts
                        18       and conduct, HTI must be compelled to disgorge any and all revenue, business and
                        19       profits derived and through its violation of the Agreement.
                        20               34.     As a direct and proximate result of the aforementioned wrongful acts,
                        21       conduct and breach of contract by HTI, Plaintiff has suffered and continues to
                        22       suffer damages, including, but not limited to, lost profits, future profits, dilution in
                        23       value and lost investment, lost business goodwill and additional damages in an
                        24       amount to be proven at trial.
                        25               35.     This is an action arising under contract and Plaintiff is entitled to
                        26       recover its reasonable attorneys’ fees and costs incurred herein pursuant to contract,
                        27       A.R.S. §§ 12-341 and/or 12-341.01. Paragraph 9 of the Agreement provides in
                        28       pertinent part that, “[i]n any action arising from the alleged breach of this
     BUCHALTER
A PROFESSIONAL CORPORATION                                                     7
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 8 of 12



                             1   Agreement, or to enforce this Agreement, the final prevailing party will recover its
                             2   reasonable attorneys’ fees, costs, and expenses.” Plaintiff has employed the law
                             3   firm of Buchalter, a Professional Corporation, for the purpose of instituting and
                             4   prosecuting this action and is entitled to an aware of its reasonable attorneys’ fees
                             5   and costs should it prevail.
                             6                               SECOND CLAIM FOR RELIEF
                             7            Breach of the Implied Covenant of Good Faith and Fair Dealing –
                             8                                    Against defendant HTI
                             9           36.     Plaintiff re-alleges and incorporates here by this reference each of the
                        10       allegations set forth in paragraphs 1 through 35 hereof, inclusive, as if fully set
                        11       forth here.
                        12               37.     Arizona law implies a covenant of good faith and fair dealing in every
                        13       contract, which prohibits a party from doing anything to prevent the other party to
                        14       the contract from receiving the benefits and entitlements of the contract.
                        15               38.     By committing the acts described herein, and in particular those acts
                        16       and conduct described above, HTI has breached its implied duty of good faith and
                        17       fair dealing under the Agreement.
                        18               39.     Furthermore, HTI has breached the covenant of good faith and fair
                        19       dealing by doing the wrongful acts and conduct that have been heretofore alleged
                        20       and all of which undermine the benefits and entitlements owed under the
                        21       Agreement to Plaintiff.
                        22               40.     As a result of HTI’s conduct, Plaintiff has been damaged in an amount
                        23       to be proven at trial, but in any event, no less than $300,000.00, plus interest
                        24       thereon at the legal rate allowed under the Agreement and/or as provided by law.
                        25               41.     This is an action arising under contract and Plaintiff is entitled to
                        26       recover its reasonable attorneys’ fees and costs incurred herein pursuant to the
                        27       Agreement, A.R.S. §§ 12-341 and/or 12-341.01.
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                     8
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                     Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 9 of 12



                             1                                THIRD CLAIM FOR RELIEF
                             2    Tortious Interference with Contractual Relations and Business Expectancy –
                             3                                     Against defendant HTI
                             4           42.     Plaintiff re-alleges and incorporates here by this reference each of the
                             5   allegations set forth in paragraphs 1 through 41 hereof, inclusive, as if fully set
                             6   forth here.
                             7           43.     HTI has at all material times herein been knowledgeable of the
                             8   relationships and expectancies of Plaintiff with Merchants pursuant to the
                             9   Agreement and otherwise.
                        10               44.     HTI has intentionally and wrongfully interfered with the contractual
                        11       relationships of Plaintiff with Merchants.
                        12               45.     HTI has intentionally and wrongfully interfered with the existing and
                        13       prospective contractual rights of Plaintiff without a legitimate and lawful basis and
                        14       with ill-will toward Plaintiff.
                        15               46.     The aforementioned acts and conduct were improper as to motive and
                        16       means.
                        17               47.     As a direct and proximate result of the aforementioned wrongful acts
                        18       and conduct, HTI has damaged and is liable to Plaintiff.
                        19               48.     As a direct and proximate result of the aforementioned wrongful acts
                        20       and conduct, HTI is liable to Plaintiff for the intentional and tortious interference
                        21       with contractual relationships and business expectancies of Plaintiff.
                        22               49.     As a direct and proximate result of the aforementioned acts and
                        23       conduct by HTI, Plaintiff has suffered and continues to suffer damages, including,
                        24       but not limited to, lost profits, future profits, dilution in value and lost investment,
                        25       lost business goodwill and additional damages in an amount to be proven at trial.
                        26               50.     Upon information and believe, the aforementioned acts and conduct by
                        27       HTI constitute malicious and/or despicable conduct and has subjected Plaintiff to
                        28       cruel and unjust hardship in conscious disregard of its rights so as to justify an
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    9
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                    Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 10 of 12



                             1   award of exemplary and punitive damages.
                             2           51.     Plaintiff is further entitled to, and hereby does and will seek recovery
                             3   of its attorneys’ fees, costs and expenses pursuant to the Agreement, A.R.S. §§12-
                             4   341 and 12-341.01, and/or as may otherwise be allowed or authorized by law.
                             5                              FOURTH CLAIM FOR RELIEF
                             6                                          Accounting –
                             7                                    Against defendant HTI
                             8           52.     Plaintiff re-alleges and incorporates here by this reference each of the
                             9   allegations set forth in paragraphs 1 through 51 hereof, inclusive, as if fully set
                        10       forth here.
                        11               53.     HTI owes a duty to Plaintiff to account for all opportunities and profits
                        12       that HTI wrongfully usurped and misappropriated by committing the wrongful acts
                        13       and conduct described herein.
                        14               54.     The extent of such opportunities, profits and amounts due cannot be
                        15       ascertained without an accounting as to the means of which are within the
                        16       knowledge of HTI.
                        17               55.     Alternatively, calculation of the amounts due to Plaintiff from HTI is
                        18       so complicated that an ordinary legal action demanding a fixed sum is impractical.
                        19               56.     HTI has committed the aforementioned wrongful acts and conduct and
                        20       equity requires that HTI account for all amounts due Plaintiff.
                        21               57.     Plaintiff is entitled to a complete accounting from HTI regarding the
                        22       revenue earned through the wrongful acts and conduct described herein and an
                        23       accounting of the business and proceeds therefrom wrongfully taken,
                        24       misappropriated, usurped and converted by HTI.
                        25               58.     Plaintiff is further entitled to, and hereby does and will seek recovery
                        26       of its attorneys’ fees and costs pursuant to the Agreement, A.R.S. §§12-341 and 12-
                        27       341.01, and/or as may otherwise be allowed or authorized by law.
                        28               WHEREFORE, Plaintiff, DATA MOMMA LLC, a California limited
     BUCHALTER
A PROFESSIONAL CORPORATION                                                   10
       LOS ANGELES
                                                                       COMPLAINT
                                 BN 46248392v1
                                    Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 11 of 12



                             1   liability company, dba PCIHIPAA, prays for judgment as follows:
                             2           1.      For damages according to proof in an amount in excess of $300,000.00
                             3                   to be determined at trial, together with interest thereon at the
                             4                   maximum rate permitted by the Agreement and/or as permitted by law;
                             5           2.      For any and all other damages, actual, compensatory, consequential,
                             6                   incidental and punitive to be proven at trial, together with interest
                             7                   thereon as permitted by law;
                             8           3.      For equitable relief;
                             9           4.      For an accounting;
                        10               5.      For costs of suit, including reasonable attorneys’ fees, costs and
                        11                       expenses;
                        12               6.      For attorneys’ fees and costs related to any collection effort of
                        13                       monetary damages due or enforcement actions for any equitable relief
                        14                       entered; and
                        15               7.      For such other relief as the Court may deem just and proper.
                        16

                        17
                                 DATED: July 20, 2021                       BUCHALTER,
                                                                            a Professional Corporation
                        18

                        19
                                                                            By:
                        20                                                              BUZZI L. SHINDLER
                                                                                     WILLMORE F. HOLBROW III
                        21                                                               Attorneys for Plaintiff
                                                                                   DATA MOMMA LLC, dba PCIHIPAA
                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                    11
       LOS ANGELES
                                                                         COMPLAINT
                                 BN 46248392v1
                                    Case 2:21-cv-01258-JJT Document 1 Filed 07/20/21 Page 12 of 12



                             1                            DEMAND FOR JURY TRIAL
                             2           Plaintiff DATA MOMMA LLC, a California limited liability company,
                             3   doing business as PCIHIPAA, hereby requests a jury trial on all issues so triable.
                             4

                             5
                                 DATED: July 20, 2021                   BUCHALTER,
                                                                        a Professional Corporation
                             6

                             7
                                                                        By:
                             8                                                      BUZZI L. SHINDLER
                                                                                 WILLMORE F. HOLBROW III
                             9                                                      Attorneys for Plaintiff
                                                                               DATA MOMMA LLC dba PCIHIPAA
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                12
       LOS ANGELES
                                                                   COMPLAINT
                                 BN 46248392v1
